Exhibit 10.42

Allstate Insurance Company

Statement of Work

 

LOGO [g691739691739newimage.jpg]

“2014 Call Advertising Services Project”

This Schedule is effective retroactive to day 1 of January, 2014 by and between
Marchex Sales, LLC (f/k/a Marchex Sales, Inc., f/k/a MNDH Inc.) (“Supplier”) and
Allstate Insurance Company (“Allstate”), pursuant to the Professional Services
Agreement dated January 29, 2010 between Supplier and Allstate (“Agreement”).
This Schedule is attached to and subject to the terms and conditions of the
Agreement.

I. Overview

Marchex Call Marketplace is a pay for performance ad network that leverages
diverse and emerging media sources, including but not limited to paid search, to
place phone numbers in front of potential customers.

Supplier also operates a platform that ***.

***.

II. Scope and Objectives

Supplier will buy and place media and *** to Allstate at the prices reflected
herein (“Program Objectives”). Supplier will create the campaigns, ***. In
addition, Supplier will implement quality assurance protocols designed to ensure
progress toward Program Objectives in accordance with the terms of this
Schedule, which will include but not be limited to ***. Appendix D *** shall
apply to all Service provided under this Schedule.

The *** Campaigns scope of work for 2014 shall be outlined in Appendix B.

III. Deliverables

Supplier shall provide Allstate with Qualified Leads in furtherance of the
Program Objectives. ***

Supplier, as part of its efforts to deliver *** at the pricing defined herein,
will ***. ***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 1 of 8



--------------------------------------------------------------------------------

IV. Tasks to be Performed in support of the ***

***

V. Timing of Project

The project will commence as of January 1, 2014 and continue through
December 31, 2014 (the “Term”).

VI. Staffing to support the ***.

Supplier staffing will consist of the following types of personnel:

 

***

  

***

  

***

Client Director

   ***    ***

Search Manager

   ***    ***

Client Manager

   ***    ***

Tier 2 Partner Mgt

   ***    ***

SEM1

   ***    ***

Senior Analyst

   ***    ***

Web Developer

   ***    ***

Graphic Designer

   ***    ***

Marchex Institute Rep

   ***    ***

Total

      ***

VII. Costs

***.

VIII. ***

***.

IX. Additional Supplier Responsibilities to support ***

***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 2 of 8



--------------------------------------------------------------------------------

X. Assessment Review

Feedback:

  •   Supplier will receive documented feedback at mutually agreed upon
intervals from the Allstate Project Leader. Feedback will help Supplier shape
work and form a more effective team. Feedback will also highlight any areas
where Allstate has concerns about the quality of Deliverables.

XI. ***

***

XII. Invoicing

 

  •   Supplier will invoice professional fees ***.

 

  •   Supplier will submit all invoices to *** with a copy to ***. Supplier will
also submit accruals to *** each month for the planned spend activity in the
following month.

 

  •   Allstate payment terms are ***.

 

  •   Calculations. Notwithstanding anything to the contrary herein or contained
in any separate writing, Allstate acknowledges and agrees Supplier is solely
responsible for tracking and calculating the performance, delivery, and other
metrics in connection with the advertising services, including without
limitation, all qualifying leads. Allstate further understands and agrees such
measurements and data will be the only and definitive measure thereof. ***

 

  •   ***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 3 of 8



--------------------------------------------------------------------------------

Except as specifically provided herein, all of the terms and conditions of the
Agreement shall remain in full force and effect.

Accepted by:

 

Marchex Sales, LLC      Allstate Insurance Company Signature:  

/s/ Brendan Hight

     Signature:  

/s/ Cheryl Harris

Print Name:  

Brendan Hight

     Print Name:  

Cheryl Harris

Title:  

Director

     Title:  

Sr. Vice President – Procurement

Date:  

3/10/14

     Date:  

3/10/14

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 4 of 8



--------------------------------------------------------------------------------

Appendix A

Allstate Online Terms and Conditions

All Suppliers are required to provide Allstate team full (100%) site disclosure
as part of any purchase agreement (buy). Within said purchase agreement, the
following site rules must be followed:

 

  •   No nudity, pornographic sites or pornographic content.

 

  •   No sites or content promoting deviant behavior (i.e. Pedophilia, Racism,
hate, criminal/ illegal activity, drugs, under-age drinking, violent gaming,
gambling, etc.).

 

  •   All sites or content with religious or partisan (one-sided) political
affiliations must be approved on a case-by-case basis.

 

  •   All international sites and/ or non-English language sites must be
approved on a case-by-case basis.

 

  •   No sites with illegal sharing or piracy of music, films, TV shows,
information or ideas (limewire.com, piolet.com, etc.).

 

  •   All public figure sites will require case-by-case approvals
(parishilton.com, imus.msnbc.com, etc.).

 

  •   All sites with user-generated content, blogs, message boards and user
profiles will require case-by-case approvals.

 

  •   NOTE: For behavioral-targeting campaigns, Allstate will request a site
list of all POTENTIAL sites that could end up on the buy, knowing the exact
sites themselves cannot be predicted.

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 5 of 8



--------------------------------------------------------------------------------

Appendix B

Scope for *** to support the ***

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 6 of 8



--------------------------------------------------------------------------------

Appendix D

Special Campaign Terms

 

I. Telephone Numbers. The parties acknowledge that Supplier is not a
telecommunications or other type of carrier and that any phone numbers used in
connection with the Services are provided by a carrier to Supplier as an end
user. ***.

 

II. Ad Content. The advertising services include the display and publication of
advertisements which include content provided or owned by Allstate (“Ad
Content”) together with the applicable Supplier numbers on Supplier-designated
online or offline media, which may be developed or customized for Allstate (such
as proxy web sites and landing pages, among others), or other media including
without limitation voice- and mobile-based media owned or operated by Supplier’s
distribution partners and affiliates through which Supplier makes the
advertising services available (each third party distribution partner or
affiliate being referred to herein as “Distribution Partner”) (collectively,
“Supplier Network”). The advertisements, including the Ad Content may be placed
or delivered on any web site or other media throughout the Supplier Network, and
Allstate authorizes and consents to such placements. However, Supplier shall not
under any circumstances use any Distribution Partner to place Ad Content whose
web site content does not follow the terms and conditions in Appendix A.
Supplier cannot guarantee inclusion within the published results of any
particular distribution partner or channel.

 

III. Optional Recorded Call Services (not to be used by Allstate). Recording of
calls under the advertising services (“Recorded Call Services”) is part of an
optional product feature. Allstate may elect not to use such product feature in
connection with the advertising services provided hereunder. The terms of this
subsection shall apply solely in the event that Allstate elects to use such
product feature. Allstate understands that, when a person (the “Caller”) calls a
Supplier number, such call may be recorded and, therefore, Allstate or its
contractors or agents, at the direction of Allstate, shall advise all Callers to
Supplier numbers prior to any connection to Allstate or, if applicable, its
agents or others that each call is subject to recording and monitoring (the
“Recorded Call Notice”). In connection therewith, Allstate shall use all
available product functionality or other available means to ensure that the
Caller receives the appropriate Recorded Call Notice prior to connection with
the Allstate designated telephone number(s); Caller will be automatically
advised that each call is subject to recording and monitoring prior to the
connection of the telephone call to Allstate through the Supplier number (the
“Recorded Call Message”). If Allstate has elected to use the Recorded Call
Services, Allstate represents, warrants and agrees that in connection with its
use thereof, that Allstate has reviewed the legality of recording, monitoring,
storing, and divulging telephone calls, that Allstate is permitted to engage in
those activities, and that Allstate shall use the Recorded Call Services in full
compliance with all applicable laws and regulations. Allstate represents and
warrants that it has reviewed the proposed usage of the Supplier system with its
legal counsel, and that Allstate has established proper procedures to protect
the privacy of, and otherwise comply with all applicable laws with respect to,
Callers and the Call Receivers. In the event the Recorded Call Message requires
a revision in order to comply with applicable law, then Allstate shall promptly
notify Supplier in writing of that fact, proposing the exact language that
Allstate requires to comply with the applicable laws. Allstate agrees and
acknowledges that Supplier accepts no responsibility for (1) the legality of
recording, monitoring, storing and/or divulging telephone calls and (2) the
legality of the language used in the Recorded Call Message. Allstate agrees and
acknowledges that applicable laws and regulations may require that Allstate
provide notice to and/or receive express consent and permission from, in writing
or otherwise, all agents (including employees), independent contractors, and/or
other persons who receive telephone calls recorded by the Recorded Call Services
(the “Call Receivers”). Allstate agrees, acknowledges, represents and warrants
that it will provide and/or obtain all notices, consents, and permission
relating to Call Receivers, as required by applicable laws and regulations.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 7 of 8



--------------------------------------------------------------------------------

IV. Government Matters. Supplier is not a telephone supplier or carrier.
Supplier purchases telecommunications services and uses such services to provide
enhanced service products to Allstate. If at any time Supplier’s right to
allocate Supplier numbers or otherwise provide the advertising services to
Allstate is impaired or regulated by any governmental or quasi-governmental
entity, Supplier shall have the right to terminate or suspend this Agreement
automatically upon written notice Supplier shall have no liability or obligation
to Allstate of any kind arising out of such a termination or suspension in
Services, as the case may be.

 

V. Supplier Support. Supplier will address any account service requests by
Allstate within the stated timeframes in accordance with the following priority
levels which will be mutually assigned by Allstate and Supplier on a case by
case basis:

 

High Pending (P1)    Acknowledge
receipt of
support request
within ***

 

Severe performance issues (no calls in 30 days, incorrect targeting, major CTN
issues, etc.)

  

 

Campaign Set-up Errors (Misspelled business name, wrong address, etc.)

  

 

Performance impacting updates (New forwarding number, etc.)

   Action taken within *** High (P2)   

*** business

days

 

Campaign changes (services, geo-modifiers, etc.)

  

 

Performance issues (Call quality, lead volume, etc.)

   Medium (P3)   

*** business

days

 

Cosmetic changes (landing page image, etc.)

  

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Page 8 of 8